DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12 of applicant’s remarks, filed 04/07/2022, with respect to claims 1-3 and 8 have been fully considered and are persuasive.  The 35 U.S.C. 112(a), 35 U.S.C. 112 (b) and 35 U.S.C. 103 rejections of claims 1-3 and 8 have been withdrawn. 
Applicant's arguments with respect to claims 4-7 and 9 have been fully considered but they are not persuasive
	Regarding claim 4, Examiner respectfully disagrees with the applicant’s argument that transistor T4 of Kwon is not connected between the reference power line and a gate electrode of the drive transistor DT. 
 	Kwon teaches a reference transistor (T4 in Fig. 6) connected between the reference power line 
(Vini in Fig. 6; T4 is connected to Vini through transistor T6)  and a gate electrode of the drive 

transistor (DT in Fig. 6; T4 is connected to gate of DT through T2, Fig. 7A).  An element that is 

described as being “connected” to another element can be directly or indirectly connected to 

another element. Note that claim 4 does not recite “directly” connected. 

 	Moreover, Examiner respectfully disagrees with the applicant’s argument that “the transistor 

T4 (in the (N)th pixel line) is not turned on before a start point of the Tini operation (in the (N)th pixel 

line) and turned off after an end point of the write operation (in the (N-1)th pixel line).” Applicant 

asserts that Kwon explicitly describes that, "in the Tini operation, the fifth and sixth switching 

TFTs T5 and T6 are turned on, and the remaining switching{P61042 05221314.DOCX} TFTs T1 to T4 maintain an off-

state” ([0087]).

  	Note that claim 4 recites “13 (iii) turn on the reference transistor in each of the pixels included in the second pixel row before a start point of the initialization operation and (iv) turn off the reference transistor in each of the pixels included in the second pixel row after an end point of the write operation.” Paragraph [0087] cited by Applicant discloses the initialization (Tini) operation, and not before a start point of the initialization operation and after an end point of the write operation.”
 	Kwon teaches (iii) turn on the reference transistor in each of the pixels included in the second pixel row before a start point of the initialization operation (Fig. 4;[0064];[0066]: During the period Tem, T4 is turned on; Fig. 4 shows Tem period before a start point of the initialization operation Tini); and (iv) turn off the reference transistor in each of the pixels included in the second pixel row after an end point of the write operation ([0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line perform a process  for writing data in the driving element; Fig. 4 shows EM(N) is high after an end of the write operation of the pixels of the (N−1)th pixel line when a pulse of the (N−1)th scan signal SCAN(N−1) is generated which turns off the p-type transistor T4 in Fig. 6), as claimed.
	Thus, Kwon teaches the controller causes the gate driver and the data driver to (i) perform a write operation of writing the data voltage to pixels included in the first pixel row during a first period (Figs. 2, 4, 6;[0056];[0059];[0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line (i.e. first pixel row) perform a process  for writing data in the driving element); (ii) perform an initialization operation of initializing a potential of the first electrode of the light-emitting element in each of pixels included in the second pixel row during a second period with the second period overlapping with the first period during which the write operation is performed (Figs. 2, 4, 6;[0056];[0059];[0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line perform a process  for writing data in the driving element, and at the same time the pixels of the Nth pixel line (i.e. second pixel row) perform an initialization process; [0074]; [0077]; [0087]:In the initialization (Tini operation), node n6 which is at the first electrode of the light-emitting element is  initialized); 
(iii) turn on the reference transistor in each of the pixels included in the second pixel row before a start point of the initialization operation (Fig. 4;[0064];[0066]: During the period Tem, T4 is turned on; Fig. 4 shows Tem period before a start point of the initialization operation Tini); and (iv) turn off the reference transistor in each of the pixels included in the second pixel row after an end point of the write operation ([0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line perform a process  for writing data in the driving element; Fig. 4 shows EM(N) is high after an end of the write operation of the pixels of the (N−1)th pixel line when a pulse of the (N−1)th scan signal SCAN(N−1) is generated which turns off the p-type transistor T4 in Fig. 6), as claimed.
 	Attorney Docket No. P61042 U.S. Pat. Appl. No. 17/002,157  Therefore, Kwon teaches claim 4 as noted in the office action below.
 	 Furthermore, Applicant asserts that with respect to claims 5-7 and 9, since these claims are each directly dependent from independent claim 4, it is similarly submitted that these claims are not anticipated by KWON in view of their dependencies and also in view of their further combinations of recited features. Examiner respectfully disagrees.
 	 Kwon teaches claim 4 for at least the reasons as stated above, and dependent claims 5-7 and 9, as noted in the office action below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. 
(US 2019/0005889 A1).
 	As to claim 4, Kwon et al. teaches a display device ([0002]: display panel), comprising: 	a plurality of pixels  arranged in a matrix in rows and columns ([0044-0045]: pixels arranged in a matrix form; Figs. 1-2); 	a plurality of gate signal lines ([0044];[0056]: gate lines 103), each of which is disposed for a different one of pixel rows, for selecting a pixel row to which a data voltage for image data is to be written (Figs. 1-2;[0049]: display panel driving circuit writes data of an input image to the pixels;[0056]:supply the gate signals to the gate lines 103. The gate signals include scan signals SCAN0 to SCANn for selecting pixels of a pixel line on which data is to be written), the pixel rows including a first pixel row and a second pixel row that are mutually different and are included in the plurality of pixels ([0044-0045]; In FIG. 2, “LINE1 to LINEn” each indicate a pixel line); 	a gate driver that supplies a gate signal to the plurality of gate signal lines ([0056]: The gate driver 120 supply the gate signals to the gate lines 103); 	a plurality of data signal lines (102 in Fig. 1; D1, D2,D3, D4 in Fig. 2), each of which is disposed for a different one of pixel columns (Figs. 1 and 2, data lines disposed for a different one of pixel columns), for writing the data voltage ([0052]: the data voltage output from the data driver 110 to the data lines); 	a data driver (110 in Figs. 1-2) that supplies the data voltage to the plurality of data signal lines ([0052]: the data voltage output from the data driver 110 to the data lines); 	a data selector circuit (112 in Figs. 1-2) that supplies, per at least one data signal line by time division, the data voltage from the data driver ([0042]: supply a data voltage output from a data driver through one channel to N data lines using a demultiplexer in a time division manner), the at least one data signal line being included in the plurality of data signal lines ([0042];[0052]: data lines); and 	a controller (130 in Fig. 1) that controls the gate driver (120 in Fig. 1) and the data driver (110 in Fig. 1), wherein 	each of the plurality of pixels includes: a light-emitting element (Fig. 6;[0075]: light emitting element EL) including a first electrode and a second electrode (Fig. 6, light emitting element EL including a first electrode and a second electrode;[0078]); 	a capacitor element for holding a voltage (storage capacitor Cst in Fig. 6;[0075];[0079];[0095]); and 	a drive transistor (DT in Fig. 6) that is connected to the first electrode of the light-emitting element (EL in Fig. 6) and supplies a current in accordance with the voltage held by the capacitor element to the light-emitting element([0077-0078]: OLED emits light with an amount of current that is controlled by the driving element DT;[0095]: gate voltage of the driving TFT DT is held at the data voltage that is compensated due to the storage capacitor Cst), and 	a reference power line (Vini in Fig. 6) to which a reference voltage is applied (Vini voltage); 	a reference transistor (T4 in Fig. 6) connected between the reference power line (Vini in Fig. 6; T4 is connected to Vini through transistor T6)  and a gate electrode of the drive transistor (DT in Fig. 6; T4 is connected to gate of DT through T2, Fig. 7A); and 	a write transistor (T1 in Fig. 6) connected between the gate electrode of the drive transistor (DT  in Fig. 6) and the data signal line connected to the pixel ( data line D1 in Fig. 6), and 	the controller causes the gate driver and the data driver to (i) perform a write operation of writing the data voltage to pixels included in the first pixel row during a first period (Figs. 2, 4, 6;[0056];[0059];[0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line (i.e. first pixel row) perform a process  for writing data in the driving element); (ii) perform an initialization operation of initializing a potential of the first electrode of the light-emitting element in each of pixels included in the second pixel row during a second period with the second period overlapping with the first period during which the write operation is performed (Figs. 2, 4, 6;[0056];[0059];[0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line perform a process  for writing data in the driving element, and at the same time the pixels of the Nth pixel line (i.e. second pixel row) perform an initialization process; [0074]; [0077]; [0087]:In the initialization (Tini operation), node n6 which is at the first electrode of the light-emitting element is  initialized); 
(iii) turn on the reference transistor in each of the pixels included in the second pixel row before a start point of the initialization operation (Fig. 4;[0064];[0066]: During the period Tem, T4 is turned on; Fig. 4 shows Tem period before a start point of the initialization operation Tini); and (iv) turn off the reference transistor in each of the pixels included in the second pixel row after an end point of the write operation ([0064]: During one horizontal period 1H in which a pulse of the (N−1)th scan signal SCAN(N−1) is generated, the pixels of the (N−1)th pixel line perform a process  for writing data in the driving element; Fig. 4 shows EM(N) is high after an end of the write operation of the pixels of the (N−1)th pixel line when a pulse of the (N−1)th scan signal SCAN(N−1) is generated which turns off the p-type transistor T4 in Fig. 6).

 	As to claim 5, Kwon et al. teaches the display device according to claim 4, whereinthe controller causes the gate driver and the data driver to turn off the reference transistor at the end point of the first period ([0056];[0059];[0064];[0076]; Fig. 4 shows EM(N) is high at the end point of the first period when a pulse of the (N−1)th scan signal SCAN(N−1) is generated which turns off the p-type transistor T4 in Fig. 6).
 	As to claim 6, Kwon et al. teaches the display device according to claim 4, whereinthe controller causes the gate driver and the data driver to turn off the reference transistor at a time point when the potential of the first electrode becomes an initial potential ([0056]; [0059]; [0064]; [0066];[0076]; [0089-0090]: Fig. 4 shows EM(N) is high at a time point when a pulse of the (N−1)th scan signal SCAN(N−1) is generated (Tini) which turns off the p-type transistor T4 in Fig. 6)). 	As to claim 7, Kwon et al. teaches the display device according to claim 4, whereinthe controller causes the gate driver and the data driver to turn off the reference transistor at an earlier time point between a first time point which is the end point of the first period and a second time point at which the potential of the first electrode becomes an initial potential ([0056];[0059];[0064]; [0076]; [0087]:In the initialization (Tini operation), node n6 which is at the first electrode of the light-emitting element is  initialized;[0089-0090]; [0095];Fig. 4 shows EM(N) is high which turns off the p-type transistor T4 in Fig. 6 at an earlier time point between a first time point which is the end point of the first period (end point of Tini) and a second time point at which the potential of the first electrode becomes an initial potential (start point of Tini)). 	As to claim 9, Kwon et al. teaches the display device according to claim 4, wherein the light-emitting element is an organic electroluminescent (EL) element ([0041]: organic light emitting diode).

Allowable Subject Matter
Claims 1-3 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The cited prior art does not disclose applicant’s claimed invention of claim 1 (pages 11-12 of Applicant’s remarks).
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10, the prior art of record does not disclose applicant’s claimed invention: “The display device according to claim 4, wherein the reference transistor directly interconnects the reference power line, the gate electrode of the drive transistor, and the capacitor element.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624